                     UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 PHILLIP QUINN                           :

                   Plaintiff             :    CIVIL ACTION NO. 3:18-632

        v.                               :         (JUDGE MANNION)

 BRENDA L. TRITT, et al.                 :

                   Defendants            :

                                    ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Karoline Mehalchick (Doc. 27), which recommends that

two motions to dismiss, (Doc. 2) (Doc. 4) filed in the above-captioned matter,

be granted and the plaintiff’s motion for a preliminary injunction (Doc. 12) be

denied. No party has filed objections to the Report. Upon review of the

Report and related materials, the Report of Judge Mehalchick will be adopted

in its entirety.

      Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.

      On July 21, 2017, the plaintiff, who is currently incarcerated, filed a pro

se complaint in the Court of Common Pleas in Schuylkill County,

Pennsylvania alleging that the water at State Correction Institute—Frackville

is contaminated, which resulted in his bacterial infection. On January 26,

2018, the state court sustained the defendants’ preliminary objections and

granted leave to the plaintiff to file an amended complaint. In his amended

complaint, the plaintiff alleges a state law claim of negligence and a claim of

deliberate indifference under the Eighth Amendment of the United States

Constitution.

      Thereafter, on March 20, 2018, defendants Kathy Brittain, Brenda Tritt,

Joseph Sankus, and Daniel Rhone (collectively “DOC defendants”) filed a

notice of removal with this court. (Doc. 1). On March 27, 2018, the DOC

defendants filed a motion to dismiss under Federal Rules of Civil Procedure

12(b)(5) and 12(b)(6) or, in the alternative, a motion for summary judgment

under Federal Rule of Civil Procedure 56. (Doc. 2). Then, on April 5, 2018,

defendants Schuylkill County Municipal Water Authority and its Executive


                                      -2-
Director, Pat Caulfield (collectively “SCWA defendants”) filed a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6) or, in the alternative,

a motion for summary judgment under Federal Rule of Civil Procedure 56.

(Doc. 4). In their brief, the SCWA defendants allege they were never served

with the plaintiff’s amended complaint, but acknowledge they received it with

the DOC defendants’ notice of removal. On June 11, 2018, the plaintiff filed

a motion for preliminary and permanent injunction (Doc. 12) claiming that he

has been harassed, intimidated, and prevented from accessing materials for

this lawsuit.

      As it stands currently, the plaintiff has failed to state a claim upon which

relief can be granted. However, in light of the plaintiff’s pro se status, the

court will afford him the opportunity to amend his complaint. In addition, the

plaintiff has failed to demonstrate that he is likely to succeed on the

underlying merits of his case, so his motion for preliminary injunction fails.

The court has reviewed Judge Mehalchick’s assessment of the instant

motions and agrees with the sound reasoning which led her to the

conclusions in her Report. Moreover, the court finds no clear error on the

face of the record. As such, the court adopts the reasoning of Judge

Mehalchick as the opinion of the court.




                                      -3-
          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          (1) the Report of Judge Mehalchick (Doc. 27) is ADOPTED IN ITS
             ENTIRETY;
          (2) the DOC defendants’ motion to dismiss (Doc. 2) is GRANTED, and
             plaintiff’s amended complaint is DISMISSED WITHOUT
             PREJUDICE as to the DOC defendants;
          (3) the SCWA defendants’ motion to dismiss (Doc. 4) is GRANTED,
             and plaintiff’s Eighth Amendment and negligence claims are
             DISMISSED WITH PREJUDICE and WITHOUT PREJUDICE,
             respectively;
          (4) the plaintiff shall file a second amended complaint that corrects the
             deficiencies identified in Judge Mehalchick’s Report, if he still
             wishes to pursue this action, no later than February 27, 2019;
          (5) the plaintiff’s motion for a preliminary injunction (Doc. 12) is
             DENIED; and
          (6) the above-captioned case will be remanded to Judge Mehalchick
             for further proceedings.



                                                                        s/  Malachy   E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge


DATE: January 30, 2019
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-632-01.docx




                                                                   -4-
